Citation Nr: 1212115	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The March 2008 decision, in part, denied entitlement to service connection for bilateral hearing loss and tinnitus, and granted service connection for residuals of fragment removal from the right cheek, evaluated as noncompensably (zero percent) disabling.  In June 2008, the Veteran submitted a June 2008 notice of disagreement with the two denials of service connection and the initial rating for residuals of fragment removal from the right cheek.  After a statement of the case was issued in December 2008, the Veteran submitted a substantive appeal in January 2009.  He expressly limited his appeal to the hearing loss and tinnitus issues.  Thus, those two claims are the proper issues on appeal to the Board.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active military service.

2.  The Veteran has tinnitus that is as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that service connection is warranted for hearing loss and tinnitus as they are attributable to exposure to loud noise during military service.  Specifically, the Veteran states that he was involved in numerous reconnaissance missions while serving in the Republic of Vietnam.  He states that he was exposed to noise from small arms fire, machine gun fire, rocket propelled grenades (RPGs), mortars, mines, artillery, gunships, and air strikes, all while participating in combat.  The Veteran recalls one specific incident that occurred on October 8, 1968.  While on patrol, his unit encountered enemy fire.  A RPG round exploded nearby and a concrete wall fell on the Veteran.  He states that he was dazed, had ringing in his ears, and could barely hear.  The Veteran states that he has had ringing in his ears and hearing loss since that incident.  He maintains that any currently diagnosed hearing loss and tinnitus is related to the in-service noise exposure.

Although there is no official documentation of the Veteran's exposure to loud noise during military service, the Veteran's DD-214 shows that he was assigned to an infantry unit and that his military occupational specialty (MOS) was Light Weapons Infantryman.  He was awarded a Combat Infantryman's Badge, which is reflective of participation in combat with the enemy.  Additionally, the Veteran submitted letters from fellow servicemen J.H., R.P., and D.T.  The letters corroborated the type of missions the Veteran participated in and the loud level of noise to which he was exposed to on a routine basis.  J.H. and D.T. specifically recalled the October 8, 1968 incident involving the RPG explosion and that the Veteran looked dazed.  Furthermore, a February 1969 service record documented treatment for a shrapnel injury to the jaw, which is additional evidence that he was involved in combat.  Exposure to loud noise is consistent with the circumstances, conditions, and hardships of the Veteran's service.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his combat military service as he has stated.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's service treatment records do not reference hearing loss or tinnitus.  Additionally, the ears portion of a November 1969 separation examination was normal.  Also, audiometric testing at that time was normal.

The earliest post-service medical evidence of hearing loss is in 1993.  The Veteran underwent audiologic evaluation prior to employment at a pulp mill factory.  An October 1993 evaluation showed hearing impairment for VA purposes in the left ear.  A November 1993 evaluation showed hearing impairment for VA purposes in both ears.  During his employment with the company through 2008, the Veteran was afforded regular audiologic evaluations.  Hearing impairment for VA purposes was shown in both ears during each evaluation.  No opinion as to the etiology of the hearing loss was set forth in the records and tinnitus was not referenced.

In January 2008, the Veteran underwent VA audiological examination in connection with the claim.  The VA audiologist provided a diagnosis of normal to severe sensorineural hearing loss in the right ear and moderately severe to severe hearing loss in the left ear.  Audiometric testing confirmed that the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  A diagnosis of constant subjective tinnitus in the left ear was also provided.  In light of this evidence, the current disability element of both service connection claims is met.  The salient question becomes whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.

The January 2008 VA examiner reviewed the claims file, including the normal service audiograms.  The examiner noted a history of hearing loss with an onset during service and a history of tinnitus with an onset in 1968 as a result of the RPG explosion.  A history of in-service noise exposure was noted in the form of small arms fire, artillery, machine guns, mortars, gunships, and 2 RPG explosions, all without hearing protection.  A post-service history of noise exposure was also noted.  This included work at a pulp mill for the past 14 years with hearing protection, work at a plywood plant for 3 years with hearing protection most of the time, hunting with some recent hearing protection, and using a lawn mower without hearing protection.

The examiner gave the opinion that it is less likely as not that the Veteran's hearing loss and tinnitus are related to conceded in-service exposure to acoustic trauma.  The examiner pointed to normal hearing results in service and that the Veteran's significant hearing loss at low frequencies in the left ear was not necessarily consistent with noise-induced hearing loss.  The examiner cited to medical literature that indicates that there is no further progression of hearing loss once the noise is discontinued.  The examiner stated that it is likely or possible that occupational and recreational noise exposure, aging, and high blood pressure have contributed to the Veteran's hearing loss and tinnitus.  According to the examiner, it would be speculative to allocate a degree of his current hearing loss and tinnitus to each of these etiologies.

Although the January 2008 opinion is probative to the question at hand, the Board does not find it to be dispositive as to origin of the Veteran's hearing loss and tinnitus.  First, the examiner noted that the Veteran reported having an onset during service of both hearing loss and tinnitus.  He is competent to provide statements regarding symptoms that are capable of lay observation and not of a complex medical matter.  This would include hearing problems and ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran has set forth seemingly credible statement regarding the onset of these problems, particularly after the October 8, 1968 incident involving the RPG explosion.  The examiner noted that this time period was the onset of the symptoms, but the examiner appears to have discounted the Veteran's statements without a detailed explanation as to why that is so.

In addition, although the examiner indicated that the hearing loss may not be consistent with noise-induced hearing loss, post-service occupational and recreational noise exposure was thought to be a possible contributor to the Veteran's hearing loss and tinnitus.  Thus, the opinion leaves open the possibility that loud noise did indeed play a role in the Veteran's development of hearing loss and tinnitus.

Furthermore, the employment records containing audiograms were not yet associated with the claims file at the time of the January 2008 opinion.  The employment records at least show that the Veteran had hearing loss prior to his work at the pulp mill factory.  Thus, a possible cause for the Veteran's hearing loss was eliminated.

In view of this information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of the relationship between the Veteran's bilateral hearing loss and tinnitus, and his military service.  The January 2008 examiner indicated that exposure to loud noise could be a possible cause and in-service noise exposure has been established.  Although there may be additional contributory causes, the record does not contain information that would impeach the Veteran's statements regarding the onset of his symptoms during service and the continuity of symptoms since that time.  When resolving reasonable doubt in his favor, the Board finds that the Veteran has both bilateral hearing loss and tinnitus that are as likely as not related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


